IN THE SUPREME COURT OF THE STATE OF DELAWARE


  JERMAINE MOYE,                             §
                                             §   No. 498, 2014
        Defendant Below,                     §
        Appellant,                           §
                                             §
        v.                                   §   Court Below—Superior Court
                                             §   of the State of Delaware,
  STATE OF DELAWARE,                         §   in and for New Castle County
                                             §   Cr. ID 1105024046
        Plaintiff Below,                     §
        Appellee.                            §

                           Submitted: September 15, 2014
                             Decided: September 30, 2014

                                    ORDER

      This 30th day of September 2014, it appears to the Court that, on September

10, 2014, the Clerk issued a notice to appellant to show cause why this appeal

should not be dismissed because of the Court’s lack of jurisdiction to hear an

interlocutory appeal in a criminal matter. The appellant has failed to respond to the

notice to show cause within the required ten-day period; therefore, dismissal of this

action is deemed to be unopposed.

      NOW, THEREFORE, IT IS HEREBY ORDERED, pursuant to Supreme

Court Rules 3(b) and 29(b), that the within appeal is DISMISSED.

                                             BY THE COURT:

                                             /s/ Henry duPont Ridgely
                                             Justice